Order entered October 19, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01136-CR

                                    ALBERT AYALA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-70946-V

                                           ORDER
        The State’s exhibits 36 and 37 were filed October 18, 2017.
        In light of this, we VACATE that portion of our October 17, 2017 order that orders Peri
Wood not sit as a court reporter.
        We DIRECT the Clerk to send copies of this order to the Honorable Brandon
Birmingham, Presiding Judge, 292nd Judicial District Court; to Peri Wood, official court
reporter of the 292nd Judicial District Court; to the Dallas County Auditor’s Office; and to all
counsel for all parties.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE